DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,074,540. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 11, 18 of the patent “anticipates” application claim 21, 31, 37.

Patent 11,074,540

Claim 1.
A method for delivery of items using drones, the method comprising:

determining, using one or more processors, a first waypoint located within a first threshold distance from an origin location of a first item for delivery to a first user of a network system at a first destination location;

determining, using the one or more processors, a second waypoint located within a second threshold distance from the first waypoint based on a range of travel of a drone, the drone configured for transporting items between nodes located at waypoints, the nodes including at least drone interfaces for navigation of the drone;

transmitting navigation information to a first node at the first waypoint to direct the drone for transporting the first item from the first waypoint to a second node at the second waypoint;

determining, using the one or more processors, a second item at the first node for delivery to a second user of the network system at a second destination location within a third threshold distance from the second waypoint;




responsive to determining that the drone has capacity to transport the first item and the second item simultaneously, transmitting information to the first node to provide the second item to the drone for transport with the first item to the second node;

determining, using the one or more processors, an estimated time at which the drone will arrive at the second waypoint;


determining, using the one or more processors, a first route for a vehicle of a first provider of the network system to deliver the first item from the second waypoint to the first destination location of the first user, the first item ready for pickup at the second waypoint by the first provider at the estimated time; and

transmitting the first route to a first client device of the first provider.

Application 17/354,460

Claim 21.
A computing system, comprising: one or more processors; and one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising receiving data indicating a first item that is to be located at a first node, 

wherein the first item is associated with a first provider, and wherein the first item is to be delivered to a first destination location for a first user, receiving data indicating a second item that is to be located at the first node, 








wherein the second item is associated with a second provider, and wherein the second item is to be delivered to a second destination location for a second user, 





determining a second node for the first item and the second item based at least in part on the first destination location and the second destination location, 



wherein the second node is located within a threshold distance from the first destination location and the second destination location, 


determining an aerial drone that has capacity to transport the first item with the second item along at least a portion of a route from the first node to the second node, and 

providing navigation information for the aerial drone, the navigation information comprising data indicative of at least the portion of the route between the first node and the second node for transporting the first item with the second item.
Claim 1.
A method for delivery of items using drones, the method comprising:

determining, using one or more processors, a first waypoint located within a first threshold distance from an origin location of a first item for delivery to a first user of a network system at a first destination location;

determining, using the one or more processors, a second waypoint located within a second threshold distance from the first waypoint based on a range of travel of a drone, the drone configured for transporting items between nodes located at waypoints, the nodes including at least drone interfaces for navigation of the drone;

transmitting navigation information to a first node at the first waypoint to direct the drone for transporting the first item from the first waypoint to a second node at the second waypoint;

determining, using the one or more processors, a second item at the first node for delivery to a second user of the network system at a second destination location within a third threshold distance from the second waypoint;




responsive to determining that the drone has capacity to transport the first item and the second item simultaneously, transmitting information to the first node to provide the second item to the drone for transport with the first item to the second node;

determining, using the one or more processors, an estimated time at which the drone will arrive at the second waypoint;


determining, using the one or more processors, a first route for a vehicle of a first provider of the network system to deliver the first item from the second waypoint to the first destination location of the first user, the first item ready for pickup at the second waypoint by the first provider at the estimated time; and

transmitting the first route to a first client device of the first provider.

Claim 31
A computer-implemented method for item delivery, comprising: 

determining, using one or more processors, a first node located within a first threshold distance from an origin location of an item for delivery to a user; 


providing, using the one or more processors, instructions to a first client device associated with a first handler of the item to direct the first handler to deliver the item to the first node; 




determining, using the one or more processors, a second node located within a second threshold distance from the first node based on a range of travel of an aerial drone, the aerial drone configured for aerial travel between at least the first and second nodes; 

providing, using the one or more processors, navigation information for the aerial drone to transport the item from the first node to the second node; 










determining, using the one or more processors, an estimated time at which the aerial drone will arrive at the second node; and 


providing, using the one or more processors, data indicative of the estimated time at which the drone will arrive at the second node to a second client device.


Patent claims introduce a method to deliver items with a drone by using a processor.  Application claims a computer system that implements the method and a computer-implemented method.  It is apparent that the more specific Patent claims 1, 11, 18 encompasses application claim 21, 31, 37 and thus is anticipated by claims 1, 11, and 18.
	Claims 22-30, 32-36, 38-46 are similarly rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over patent claims 2-10, 12-17, 19-21.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reason mentioned above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661